Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kayama (US 2013/0313904 A1, hereinafter “Kayama”) in view of Suematsu et al. (US 2005/0267999 A1, hereinafter “Suematsu”).

As to claim 1, Kayama (Fig. 1) discloses an image display device for displaying an image (Para. 0106), the image display device comprising: 
a first interface (23) configured to transmit receive power (Para. 0081); 
a plurality of second interfaces (24, 10) configured to receive power (Para. 0081); 
a detection unit (Fig. 21248) configured to detect connections of external devices to the first interface and the plurality of second interfaces (Para. 0031); 
an internal battery (Fig. 1 element 26; Para. 0047); and 
a control unit (Fig. 4 element 21246) configured to perform switching of the interfaces (Para. 0032), wherein 
when connections of external devices to the first interface and at least one of the plurality of second interfaces are detected and apparatuses connected to the first interface and the second interface are operable as sources (Fig. 8 step S508), the control unit charges the internal battery with power supplied from an external device connected to the first interface (Para. 0155, the power is supplied through the USB connection when the second input voltage takes priority).
Kayama does not disclose a first interface configured to transmit an image signal for an image.
However, Suematsu (Fig. 2) teaches a first interface (31) configured to transmit an image signal for an image (Para. 0013, 0062, 0069, 0074, a video content); 
It would have been obvious to one of ordinary skill in the art to improve the base device of Kayama. Suematsu, as discussed above, discloses a known technique of using USB interface for data transfer and charging purposes that would be applicable to the base device of Kayama. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system. 
The above rejection also stands for the similar method of claim 11. 

As to claim 2, Kayama (Fig. 4) discloses the image display device according to claim 1, comprising: 
a plurality of power supply paths (T1, T2) configured to connect the internal battery to each of the first interface and the plurality of second interfaces (Para. 0030; Suematsu teaches a plurality of USB controllers with charging capabilities); and 
a plurality of switches (Mp1, Mp2) provided in each of the plurality of power supply paths (Para. 0049) and configured to perform switching of a connection between the internal battery and each of the first interface and the plurality of second interfaces (Para. 0151).

As to claim 3, Suematsu teaches the image display device of claim 2, wherein 
when a connection of an external device is detected at at least two second interfaces (Fig. 4 step S9), the control unit selects any one of the two second interfaces in accordance with a preset priority (Suematsu; Fig. 4 step S8-S10, AC adapter is set as priority as it is the first choice for charging), connects the selected second interface to the internal battery by switching the switch (Fig. 2 element 37; Para. 0086, 0112) and does not connect the unselected second interface to the internal battery (Para. 0114; Kayama, Fig. 5 step S509, both references teaches selecting one of charging options when two charging options are connected).

As to claim 4, Suematsu discloses the image display device according to claim 1, wherein the plurality of second interfaces include an interface (Fig. 1 element 21, one of the USB controller) configured to perform data communication with an external device (Para. 0093).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama and Suematsu as applied to claim 1 above, and further in view of Kare et al. (US 2019/0221958 A1, hereinafter “Kare”).

As to claim 5, Kayama (Fig. 1) discloses the image display device according to claim 1, wherein the plurality of second interfaces include an interface (10) having a contact terminal and comes into contact with a power supply terminal (D2) of an external device to receive power supplied from the external device (AC ADAPTER POWER DELIVERY; Para. 0111).
Kayama does not disclose a contact terminal that has a spring property. 
However, Kare teaches a contact terminal that has a spring property (Para. 0041). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kare to include a pogo-pin for a contact terminal in the device disclosed by Kayama/Suematsu. The combination would have merely yielded predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama and Suematsu as applied to claim 1 above, and further in view of Yakame et al. (US 2020/0177001 A1, hereinafter “Yakame”).

As to claim 6, Kayama does not disclose the image display device according to claim 1, wherein the first interface conforms to a USB-Type C standard, and the image display device configures a connector included in the first interface and configured to operate in a DisplayPort alternate mode.
However, Yakame (Fig. 2) teaches wherein the first interface (26) conforms to a USB-Type C standard (Para. 0044), and the image display device configures a connector included in the first interface and configured to operate in a DisplayPort alternate mode (Para. 0015). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yakame to use a USB-Type C standard interface in the device disclosed by Kayama/Suematsu. The motivation would have been to use the interface for communication and charging (Yakame; Para. 0015). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama and Suematsu as applied to claim 1 above, and further in view of Chen (US 6,181,103 B1, hereinafter “Chen”).

As to claim 7, Kayama discloses the image display device according to claim 1, further comprising a display unit (Para. 0106). 
Kayama does not disclose wherein when an external battery is connected to the first interface and at least one of the plurality of second interfaces, the control unit acquires a remaining amount of power in the connected external battery and causes the display unit to display the acquired remaining amount of power.
However, Chen (Fig. 1) teaches wherein when an external battery (04) is connected to the first interface (16) and at least one of the plurality of second interfaces (Kayama discloses connecting the external devices to the first and second interface as discussed above), the control unit acquires a remaining amount of power in the connected external battery and causes the display unit to display the acquired remaining amount of power (Col. 6 lines 1-5, 28-30).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to use a smart battery pack for charging purpose in the device disclosed by Kayama/Suematsu. The motivation would have been to provide the battery pack status to the connected electronic device (Chen; Col. 6 lines 2-5). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama, Suematsu and Chen as applied to claim 7 above, and further in view of Yang et al. (US 2012/0178505 A1, hereinafter “Yang”).

As to claim 8, Kayama does not explicitly disclose the image display device according to claim 7, wherein the control unit acquires a remaining amount of power in the internal battery and causes the display unit to display the acquired remaining amount of power in the external battery and the remaining amount of power in the internal battery in different display modes.
However, Yang (Fig. 6) teaches wherein the control unit acquires a remaining amount of power in the internal battery (MASTER) and causes the display unit to display the acquired remaining amount of power in the external battery (BACKUP) and the remaining amount of power in the internal battery in different display modes (Para. 0040-0042).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yang to display multiple graphical user interfaces to provide different power levels in the device disclosed by Kayama/Suematsu/Chen. The motivation would have been to provide a visual feedback of the power levels (Yang; Para. 0041). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama, Suematsu, Chen and Yang as applied to claim 8 above, and further in view of Koyabashi (US 2016/0109931 A1, hereinafter “Koyabashi”) and Obie et al. (US 2015/0089248 A1, hereinafter “Obie”).

As to claim 9, Chen (Fig. 1) teaches the image display device according to claim 8, an external battery (04) is connected to any one of the plurality of second interfaces, and an operation mode of the image display device is a preset operation mode, the control unit causes the display unit to display the remaining amount of power in the external battery and the remaining amount of power in the internal battery (Col. 6 lines 1-5, 28-30; And, Yang teaches displaying the status of the internal battery as discussed above). 
Chen does not teach wherein when a head-mounted display device is connected as an external device to the first interface,
when a sum of the remaining amount of power in the external battery and the remaining amount of power in the internal battery is less than or equal to a preset threshold value, the control unit causes the head-mounted display device to perform a notification operation.
However, Kobayashi (Fig. 2) teaches wherein when a head-mounted display device (100) is connected as an external device to the first interface (125; Para. 0103-0104), 
the remaining amount of power in the internal battery is less than or equal to a preset threshold value (Para. 0218), the control unit causes the head-mounted display device to perform a notification operation (Fig. 10D; Para. 0292).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kobayashi to display a notification of a battery level in the device disclosed by Kayama/Suematsu/Chen/Yang. The motivation would have been to provide warning to the user (Koyabashi; Para. 0267). 
And, Obie teaches calculating a sum of the remaining amount of power in the external battery and the remaining amount of power in the internal battery (Para. 0062). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Obie to calculate the power levels of both external battery and the internal battery of the electronic device in the device disclosed by Kayama/Suematsu/Chen/Yang/Koyabashi. The motivation would have been to apply different power exchange states depending on the power levels of the batteries (Obie; Para. 0062). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama in view of Suematsu and Yang.

As to claim 10, Kayama (Fig. 1) discloses a power supply system comprising an image display device configured to display an image (Para. 0106), wherein 
the image display device includes: 
a first interface (23) configured to transmit receive power (Para. 0081); 
a plurality of second interfaces (24, 10) configured to receive power (Para. 0081, 0100); 
a detection unit (Fig. 21248) configured to detect connections of external devices to the first interface and the plurality of second interfaces (Para. 0031); 
an internal battery (Fig. 1 element 26; Para. 0047); and 
a control unit (Fig. 4 element 21246) configured to perform switching of the interfaces (Para. 0032), wherein 
when connections of external devices to the first interface and at least one of the plurality of second interfaces are detected and apparatuses connected to the first interface and the second interface are operable as sources (Fig. 8 step S508), the control unit charges the internal battery with power supplied from an external device connected to the first interface (Para. 0155, the power is supplied through the USB connection when the second input voltage takes priority), 
the plurality of second interfaces include: 
a first power receiving interface (24) configured to receive power supplied,
a second power receiving interface (10) with a port for connection to an external device,  
Kayama does not disclose a battery device configured to supply power to the image display device, 
a first interface configured to transmit an image signal for an image;
the plurality of second interfaces include: 
a first power receiving interface configured to receive power supplied from the battery device; and 
the port being disposed at a position at which the port is hidden by the battery device when the battery device is connected to the first power receiving interface.
However, Yang (Fig. 4) teaches a battery device configured to supply power to the image display device,
the plurality of second interfaces include: 
a first power receiving interface (440) configured to receive power supplied from the battery device (Para. 0035, 0037); and 
the port being disposed at a position at which the port is hidden by the battery device when the battery device is connected to the first power receiving interface (Para. 0035, since the handheld device 410 is inserted into an insertion device 420, the port for AC adapter will be hidden by the insertion device). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yang to use an external device for the device disclosed by Kayama. The motivation would have been to charge the mobile device (Yang; Para. 0037). 
And, Suematsu teaches a first interface (Fig. 2 element 31) configured to transmit an image signal for an image (Para. 0013, 0062, 0069, 0074, a video content); 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Suematsu to include a wired AC adapter for charging capability in a device disclosed by Kayama/Yang. The combination would have merely yielded predictable results. Furthermore, UBS controllers are operated for data transfer in a normal mode and for charging of the battery in a charging mode (Suematsu; Para. 0093).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Matton et al. (US 2013/0086406 A1) discloses displaying power usage levels of the accessory devices (Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625